 
Exhibit 10.34
 
SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT ("Amendment"), dated as of
November 24, 2010, amends and supplements that certain Loan and Security
Agreement dated as of January 2, 2008, as amended to date (as so amended, the
"Loan Agreement"), between JEFFERSON ELECTRIC, INC., a Delaware corporation
("Borrower"), and JOHNSON BANK ("Bank").
 
RECITALS
 
Borrower and Bank desire to amend and supplement the Loan Agreement as provided
below.
 
AGREEMENTS
 
In consideration of the promises and agreements set forth in the Loan Agreement,
as amended hereby, the parties agree as follows:
 
1.           Definitions and References.  Capitalized terms not otherwise
defined herein have the meanings assigned in the Loan Agreement.  All references
to the Loan Agreement contained in the Loan Documents shall, upon fulfillment of
the conditions specified in Section 3 below, mean the Loan Agreement as amended
by this Amendment.
 
2.           Amendment to Loan Agreement.  Section 5.21 of the Loan Agreement is
amended in its entirety to read as follows:
 
5.21           Tangible Net Worth Plus Subordinated Debt Plus Deferred
Tax.  Borrower shall achieve, as of the following dates, a Tangible Net Worth
plus Indebtedness contractually subordinated to Bank in a manner satisfactory to
Bank plus deferred income tax (calculated in accordance with Financial
Accounting Standards Board, Statement of Financial Accounting Standards No. 109)
of not less than the following amounts:
 
Date
Amount
June 30, 2010
($4,500,000)
September 30, 2010  
($4,300,000)
December 31, 2010
($4,000,000)
March 31, 2011
($3,800,000)
June 30, 2011
($3,600,000)
September 30, 2011
($3,400,000)

3.           Closing Conditions.  This Amendment shall become effective upon the
execution and delivery by Borrower and Bank of this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           No Waiver.  Borrower agrees that nothing contained herein shall be
construed by Borrower as a waiver by Bank of Borrower's compliance with any
representation, warranty or covenant contained in the Loan Agreement and that no
waiver of any provision of the Loan Agreement by Bank has occurred.  Borrower
further agrees that nothing contained herein shall impair the right of Bank to
require strict performance by Borrower of the Loan Agreement.
 
5.           Representations and Warranties.  Borrower represents and warrants
to Bank that:
 
(a)           The execution and delivery of this Amendment are within its
corporate power, have been duly authorized by proper corporate action on the
part of Borrower, are not in violation of any existing law, rule or regulation
of any governmental agency or authority, any order or decision of any court, the
charter documents of Borrower or the terms of any agreement, restriction or
undertaking to which Borrower is a party or by which it is bound, and do not
require the approval or consent of any governmental body, agency or authority or
any other person or entity; and
 
(b)           The representations and warranties of Borrower contained in the
Loan Documents are true and correct in all material respects as of the date of
this Amendment (except to the extent that such representations and warranties
specifically refer only to another date).
 
6.           Costs and Expenses.  Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses paid or incurred by Bank in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all documents, instruments and agreements related hereto and
thereto, including the reasonable fees and expenses of Bank's counsel.
 
7.           Full Force and Effect.  The Loan Agreement, except as otherwise
expressly amended hereby, remains in full force and effect.
 
8.           Execution in Counterparts.  This Amendment may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.


[remainder of page intentionally left blank]
 
 
2

--------------------------------------------------------------------------------

 
 
9.           Facsimile Signatures.  Facsimile copies of any party's signature
hereto shall be deemed effective execution of this Amendment by such party.


 
JEFFERSON ELECTRIC, INC.


BY /s/ Thomas
Klink                                                                
      Its President                                                


JOHNSON BANK


BY /s/ Kenneth Pinckney                                                      
      Its Vice
President                                                           




3

--------------------------------------------------------------------------------